DETAILED ACTION

a.	Claims 1-8 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 7, and 8 are amended
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 04/21/2022.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 1, 2, and 6-8 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Thus, in Cho’s disclosure the preamble set is predetermined independently from the paging message. Cho fails to disclose or suggest “the paging message indicat[es] a random access preamble to be used by the user equipment” as required by claim 1 and also by claims 7 and 8.” on page 7, filed on 04/21/2022 with respect to Mukherjee et al. US Pub 2013/0301541 (hereinafter “Mukherjee”), and in view of Cho et al. US Pub 2021/0212122 (hereinafter “Cho”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Yi et al. US Pub 2020/0229133 (hereinafter “Yi”), and further in view of Martin et al. US Pub 2020/00389868 (hereinafter “Martin”), in combination with previously applied references Mukherjee and Cho. See section 35 USC 103 rejection below for complete details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 7, and 8 recites the limitations “wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state and the inactivate state the user equipment can be in” (underlined emphasis). It is not clear for one skilled in the art how an UE can possibly receive a paging message while it is in multiple states at the same time. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US Pub 2013/0301541 (hereinafter “Mukherjee”), in view of Cho et al. US Pub  2021/0212122 (hereinafter “Cho”), of Yi et al. US Pub 2020/0229133 (hereinafter “Yi”), and further in view of Martin et al. US Pub 2020/00389868 (hereinafter “Martin”). 
Regarding claim 1 (Currently Amended)
Mukherjee discloses a user equipment (e.g. “UE 1400” in Fig. 14; [0232]), comprising:
a receiver (i.e. “receiver 1412” in Fig. 14; [0233]), which in operation, receives a paging message from a base station (“the UE receives a paging message from the eNB on the downlink” [0031]) that controls a radio cell (e.g. “eNB 1310” in Fig. 13) of a mobile communication system in which the user equipment is located (“Reference is now made to FIG. 13, which shows a simplified architecture for communication between various elements in a system.  In particular, an eNB 1310 provides cell coverage to a first area and may serve a UE 1320, which communicates with the eNB 1310 through communication link” [0227]; Fig. 13), 
a transmitter (i.e. “transmitter 1414” in Fig. 14; [0233]), which in operation, transmits the indicated random access preamble (i.e. “Preamble TX 220” in Fig. 2) to the base station (e.g. “eNB 212” in Fig. 2) as part of a random access procedure performed by the user equipment (e.g. “UE 210” in Fig. 2) with the base station (“The UE determines the next available subframe containing a PRACH resource as defined by the prach-ConfigIndex and transmits the selected preamble in the selected PRACH resource, as shown by arrow 220 in FIG. 2.” [0038]; Fig. 2).
Mukherjee does not specifically teach wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state and the inactivate state the user equipment can be in.
In an analogous art, Cho discloses wherein the user equipment receiving the paging message is out of an idle state (“ECM-IDLE” [0104]; [183]),and in a connected state (“ECM-CONNECTED” [0115]) and furthermore (“Two states of an EPS connection management (ECM)-IDLE state and an ECM-CONNECTED state are defined in order to manage signaling connection between the UE and the EPC and the two states are applied to the UE and the MME.  When the UE in the ECM-IDLE state establishes the RRC connection with the E-UTRAN, the corresponding UE becomes in the ECM-connected state.” [0183]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, to include Cho’s method for transmitting and receiving data in a wireless communication system, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Cho [0001]).
	Mukherjee and Cho do not specifically teach wherein the user equipment receiving the paging message is in an inactive state.
	In an analogous art, Yi discloses wherein the user equipment receiving the paging message is in an inactive state (“In the present invention, a UE in RRC INACTIVE enters to an INACTIVE DRX state if the UE receives, from a network, a paging message including an indication indicating that downlink data is to be transmitted to the UE. After reception of downlink data from the network in the INACTIVE DRX state, the UE enters to a Paging DRX state from the INACTIVE DRX state.” [0123]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, to include Yi’s method for receiving downlink signals in a wireless communication system, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Yi [0013]).
Yi discloses the paging message includes a random access preamble ([0127]) but Mukherjee, Cho, and Yi do not specifically teach the random access preamble to be used by the user equipment when performing a random access procedure with the base station
	In an analogous art, Martin discloses the paging message indicating a random access preamble to be used by the user equipment when performing a random access procedure with the base station (“In step T2, having established there is data available for communication with the terminal device, the base station (radio network infrastructure element) 101A transmits a paging message for the terminal device 104 that includes an identifier for the terminal device that allows the terminal device to determine it is the intended recipient of the paging message… In this example, the paging message further includes an indication of a preamble to be used by the terminal device in responding to the paging message.” [0083]; Fig. 5).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho and Yi, to include Martin’s method for transmitting a paging to a terminal device, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Martin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Martin’s method for transmitting a paging to a terminal device into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Mukherjee, as modified by Cho, Yi, and Martin, previously discloses the user equipment according to claim 1, 
Cho further discloses wherein the paging message further indicates that downlink data is available at the base station (i.e. network node) to be transmitted to the user equipment (“when the first data is UE verification data for transmitting downlink data, receiving a paging message from the network node; and receiving the downlink data from the network node, and the paging message further includes a UE identifier indicating device receiving the downlink data and quality information indicating a quality of the downlink data.” [0019]), 
wherein a processor, when in operation and upon finishing the random access procedure, transitions from the inactive state (i.e. “ECM idle state”) to the connected state (i.e. “ECM connected state”) so as to receive downlink data available at the base station (“Further, when the UE is registered in the network but the traffic is inactivated and the radio resource is not thus allocated, the UE is in the ECM idle state and when new uplink or downlink traffic is generated in the UE, the UE and the MME is transitioned to the ECM connected state.” [0242]; [0384]), and
wherein the receiver, when in operation, after transitioning to the connected state, receives the downlink data from the base station (“When verification of the UE is completed, the network node transmits the downlink data to the UE (S19040).” [0334]; Fig. 19).

Regarding claim 6
Mukherjee, as modified by Cho, Yi, and Martin, previously discloses the user equipment according to claim 1, 
Mukherjee further discloses wherein the random access procedure, performed by the user equipment using the indicated random access preamble, is a contention-free random access procedure (“the UE can access the uplink resources either through dedicated PUCCH resources, or through contention based or contention free RACH procedures, while either in an idle mode or a connected mode.” [0050] and furthermore “Contention-free RACH procedures have the same first steps as a contention based RACH procedure, but the procedure terminates when the UE receives the RAR.” [0047]).

Regarding claim 7 (Currently Amended)
A method comprising the following steps performed by a user equipment:
receiving a paging message from a base station that controls a radio cell of a mobile communication system in which the user equipment is located, the paging message indicating a random access preamble to be used by the user equipment when performing a random access procedure with the base station, wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state and the inactivate state the user equipment can be in, and
transmitting the indicated random access preamble to the base station as part of a random access procedure performed by the user equipment with the base station.
The scope and subject matter of method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 7 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 8 (Currently Amended)
Cho discloses a base station (i.e. “eNB 3510” in Fig. 35; [0764]), comprising:
a transmitter (i.e. “RF unit 3513” in Fig. 35; [0764]; “In the downlink, a transmitter may be part of a base station” [0069]), which in operation, transmits a paging message to a user equipment which is located in a radio cell of a mobile communication system that is controlled by the base station, wherein the paging message indicates a random access preamble to be used by the user equipment when performing a random access procedure with the base station, wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state and the inactivate state the user equipment can be in (as afore-mentioned in Claim 1 discussion), and
a receiver (i.e. “RF unit 3513” in Fig. 35; [0764]; “In the uplink, a transmitter may be part of a user equipment, and the receiver may be part of a base station.” [0070]), which in operation, receives the indicated random access preamble from the user equipment as part of a random access procedure performed by the user equipment with the base station (as afore-mentioned in Claim 1 discussion).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho and Yi, to include Martin’s method for transmitting a paging to a terminal device, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Martin [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Martin’s method for transmitting a paging to a terminal device into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, in view of Cho, Yi, and Martin, and further in view of Wu US Pub 2010/0124188 (hereinafter “Wu”). 
Regarding claim 3
Mukherjee, as modified by Cho, Yi, and Martin, previously discloses the user equipment according to claim 1, 
Mukherjee, Cho, Yi, and Martin do not specifically teach wherein the paging message further indicates a preamble validity timer value that indicates for how long the user equipment can use the indicated random access preamble for performing the random access procedure with the base station, and wherein the processor, when in operation, determines whether to use the received random access preamble when performing a random access procedure based on the received preamble validity timer value.
In an analogous art, Wu discloses a preamble validity timer value that indicates for how long (i.e. before the timer expires) the user equipment can use the indicated random access preamble for performing the random access procedure with the base station (“the eNB 105a starts a dedicated preamble validity timer.  The eNB 105a expects that the UE 110 should try to connect to the eNB 105a with the dedicated RA preamble RA' until the dedicated preamble validity timer expires.” [0034]), and
wherein the processor, when in operation, determines whether to use the received random access preamble when performing a random access procedure based on the received preamble validity timer value (“Therefore, the control unit 1102 of the UE 110 resets the counter 1103 once a dedicated RA identifier is received.  This can avoid a UE transmitting a dedicated RA preamble at a time (for initiating an RA procedure) and then deciding to not try to connect with an eNB if this RA procedure fails.  For instance, suppose that the maximum value is set as 4.  If the UE 110 did not reset the counter 1103 when receiving the dedicated RA identifier ID' and the second RA procedure failed, the UE 110 might not try to initiate another RA procedure for re-transmitting the dedicated RA preamble RA' to the eNB 105a.” [0034]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, Yi, and Martin, to include Wu’s method for transmitting a broadcasted random access (RA) preamble to a base station for initiating a first RA procedure, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Wu [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wu’s method for transmitting a broadcasted random access (RA) preamble to a base station for initiating a first RA procedure into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, in view of Cho, Yi, and Martin, and further in view of Pani et al. US Pub 2011/0274040 (hereinafter “Pani”). 
Regarding claim 4
Mukherjee, as modified by Cho, Yi, and Martin, previously discloses the user equipment according to claim 1, 
Cho further discloses wherein the processor determines random access parameters to be used for performing the random access procedure based on the indicated random access prioritization level (“The scheduling information may include the following information for allocating the resource to the UE by the network... Characteristics (e.g., QoS class, required packet delay, priority level, etc.) of the uplink data” [0465]),
Mukherjee further discloses wherein the random access parameters comprise one or more of:
a back-off time, based on which a minimum time period is determined that the user equipment has to wait between two random access procedures (“A backoff interval field 1058 defines the backoff interval to be used following a failure to receive positive confirmation that a preamble transmission was received.  This corresponds to the rapp-BackoffInterval as described above.” [0221]), and
a random access response time window, during which the user equipment may validly receive a random access response message from the base station in response to the transmission of a random access preamble previously transmitted by the user equipment (“A response window size field 1040 defines the maximum duration of the RAR window following the preamble transmission and corresponds to the rapp-ResponseWindowSize as described above.” [0218]), and
Mukherjee, Cho, and Martin do not specifically teach wherein the paging message further indicates a random access prioritization level for performing the random access procedure with the base station, transmission power parameters, to be used by the user equipment when determining transmission power for transmitting messages of the random access procedure, wherein the processor determining by the processor the random access parameters based on the indicated random access prioritization level is further based on association information indicating which random access parameters are associated with which random access prioritization level, wherein the receiver, when in operation, receives the association information via system information broadcasts from the base station or via a dedicated message from the base station.
In an analogous art, Pani discloses wherein the paging message further indicates a random access prioritization level for performing the random access procedure with the base station (“The priorities of the ASC may be provided to the WTRU by the network via SI, paging or any form of dedicated signaling.” [0138]),
transmission power parameters, to be used by the user equipment when determining transmission power for transmitting messages of the random access procedure (“Alternatively, for some types of WTRUs, the initial power of the preamble transmission may be optimized according to WTRU position.  More specifically, certain non-mobile or stationary devices may determine the initial preamble power by one or a combination of the following methods.  In one method, the non-mobile WTRUs may use the last preamble transmission power of the last access attempt, e.g., the WTRU stores the last value used.  If there is no value stored, the WTRU may use the normal preamble ramp up phase and then store the last value of the preamble.  Alternatively, the WTRU may perform the preamble ramp-up phase once at the beginning and then may use the same value for all initial accesses.” [0111]),
wherein the processor determining by the processor the random access parameters based on the indicated random access prioritization level is further based on association information indicating which random access parameters are associated with which random access prioritization level, wherein the receiver, when in operation, receives the association information via system information broadcasts from the base station or via a dedicated message from the base station (“The network may broadcast in the system information or signal at the RRC level using an RRC message, (e.g., in the paging message), or at the non-access stratum (NAS) level, (e.g., in the Attach Complete, Authentication Request, routing area update (RAU), location area update (LAU) or tracking area update (TAU) Accept), different values of T.sub.MAX.sub.--.sub.Backoff as follows: a list of different T.sub.MAX.sub.--.sub.Backoff durations each corresponding to a different priority, (e.g., T.sub.0, .  . . T.sub.N-1 where N is the number of priorities or groups); or a list of scaling parameters to apply to one T.sub.MAX.sub.--.sub.Backoff which may be configured as discussed above, (e.g., one value for all devices, one value per class, and the like), each corresponding to a different priority.  Alternatively, these scaling parameters may be fixed values and in this case the network may broadcast or signal the backoff value.” [0083]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, Yi, and Martin, to include Pani’s method for optimizing Random Access Channel (RACH) transmissions from wireless transmit/receive units (WTRUs), in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Pani [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pani’s method for optimizing Random Access Channel (RACH) transmissions from wireless transmit/receive units (WTRUs) into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, in view of Cho, Yi, and Martin, and further in view of Pelletier et al. US Pub 2020/0059345 (hereinafter “Pelletier”). 
Regarding claim 5
Mukherjee, as modified by Cho, Yi, and Martin, previously discloses the user equipment according to claim 1, 
Mukherjee, Cho, Yi, and Martin wherein the paging message further indicates a frequency bandwidth part within a system frequency bandwidth of the radio cell, wherein the processor, when in operation, determines a frequency bandwidth part to be used for performing the random access procedure based on the indicated frequency bandwidth part, and wherein the processor, when determining the frequency bandwidth part, determines a first frequency bandwidth part for the uplink and/or a second frequency bandwidth part for the downlink.
In an analogous art, Pelletier discloses wherein the paging message further indicates a frequency bandwidth part within a system frequency bandwidth of the radio cell, wherein the processor, when in operation, determines a frequency bandwidth part to be used for performing the random access procedure based on the indicated frequency bandwidth part (“A WTRU may change its receiver bandwidth based on the reception of a paging indication/paging message from the TRP.  A WTRU may be configured with a first receiver bandwidth associated to reception of a paging indication.  A paging indication may, for example, comprise a pre-determined sequence and/or may contain a message (e.g., a paging message).  A WTRU may be configured with a second receiver bandwidth associated to reception of further control information or data assignment following the paging indication.” [0183]), and
wherein the processor, when determining the frequency bandwidth part, determines a first frequency bandwidth part for the uplink and/or a second frequency bandwidth part for the downlink (“An increase and/or a decrease in the WTRU's receiver bandwidth may imply (e.g., further imply) a change in frequency location (e.g., center frequency).  Such change may correspond to a change of BWP (e.g., UL, DL or both) or to a change of the active set of BWPs (e.g., UL, DL or both).  A change in the WTRU's receiver bandwidth may be for downlink operation and/or determination of the WTRU's uplink bandwidth operation.” [0082]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, Yi, and Martin, to include Pelletier’s method for managing receiver BWPs, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Pelletier [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pelletier’s method for managing receiver BWPs into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464